NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    PAUL EUGENE LASS, JR., Appellant.

                             No. 1 CA-CR 13-0523
                              FILED 5-8-2014


            Appeal from the Superior Court in Mohave County
                         No. S8015CR201200653
             The Honorable Derek C. Carlisle, Commissioner

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Mohave County Legal Advocate, Kingman
By Jill L. Evans
Counsel for Appellant
                             STATE v. LASS
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Andrew W. Gould delivered the decision of the Court, in
which Judge Peter B. Swann and Judge Jon W. Thompson joined.


G O U L D, Judge:

¶1             Paul Eugene Lass appeals from his conviction and sentence
for one count of disorderly conduct with a weapon, a dangerous offense.
Lass’ counsel filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969), advising
this Court that after a search of the entire appellate record, no arguable
ground exists for reversal. Lass was granted leave to file a supplemental
brief in propria persona, but did not do so.

¶2            Our obligation in this appeal is to review “the entire record
for reversible error.” State v. Clark, 196 Ariz. 530, 537, ¶ 30, 2 P.3d 89, 96
(App. 1999). We have jurisdiction pursuant to Article 6, Section 9, of the
Arizona Constitution and Arizona Revised Statutes (“A.R.S.”) sections 12-
120.21(A)(1), 13-4031 and 13-4033(A)(1) (West 2014).1             Finding no
reversible error, we affirm.

                FACTS AND PROCEDURAL HISTORY2

¶3              On May 4, 2012 around 11:00 p.m., Lass was woken up by
his wife, J.L., who was upset about text messages he had sent to a female
co-worker. When J.L. tried to confront Lass about the text messages, Lass
tried to avoid the argument by turning on the television. In response, J.L.
threw Lass’ phone into the wall and pulled the television off the



1      Unless otherwise specified, we cite to the current version of the
applicable statutes because no revisions material to this decision have
occurred.

2      We view the evidence in the light most favorable to sustaining the
convictions and resulting sentences. See State v. Guerra, 161 Ariz. 289, 293,
778 P.2d 1185, 1189 (1989).




                                      2
                             STATE v. LASS
                           Decision of the Court

entertainment center. Realizing the confrontation was escalating, Lass
left early for work.

¶4            The next day, after Lass returned home from work, he was
in the garage preparing to go target shooting when J.L. pulled into the
driveway. J.L. attempted to open the garage door several times, but each
time Lass closed it, eventually disarming the automatic opener. J.L. tried
to enter the house through the front door, but it was locked. She then
walked to the back of the house and crawled through the doggie door.

¶5             Once inside, J.L. and Lass argued. When Lass finally told
J.L. to leave, J.L. retrieved her dogs and met her friend D.W., who was
waiting outside the home. J.L. kept trying to engage Lass as she left the
home, but Lass continued to ignore her and make statements that caused
her to fear for his safety. In addition, while Lass was speaking to J.L., he
was wearing a flak jacket,3 had a handgun in his holster, and was
carrying his rifle in his hand.

¶6            In response to Lass’ conduct, J.L. called 9-1-1 and told the
operator that she was reporting a “domestic violence” incident. While
J.L. was on the phone with the operator, she and Lass continued to talk
back and forth; at one point, the operator could hear J.L. telling Lass not
to point a gun at her.

¶7            When the police arrived, Lass ran inside, took off his flak
jacket, and put his guns down. He told the police he was carrying the
weapons and wearing the flak jacket to intimidate J.L. because she would
not leave the house. He also said he had barricaded the house to keep J.L.
out. Both J.L. and D.W. told the officer at the scene that Lass had pointed
a gun at them during the argument.

¶8            The State charged Lass with one count of aggravated
assault, involving domestic violence, alleging J.L. was the victim; and one
count of aggravated assault, alleging D.W. was the victim; both offenses
were charged as class three felonies.

¶9             At the trial both J.L. and D.W. testified that Lass did not
point a gun at them. To explain her statement on the 9-1-1 tape, J.L.
testified that when Lass bent over to pick something up off the ground,
the barrel of his rifle inadvertently pointed in her direction.

3     A flak jacket is similar to a bullet-proof vest except that it is
designed to stop shrapnel rather than bullets.



                                     3
                            STATE v. LASS
                          Decision of the Court

¶10           In light of the evidence presented at trial, the court
instructed the jury that disorderly conduct with a weapon, a class six
felony, was a lesser-included offense of aggravated assault.

¶11           During closing argument, Lass’ attorney began to describe
the origins of the reasonable doubt standard in a way that implied the
jury would be guilty of a mortal sin for wrongly convicting Lass. The
court sustained the State’s objection to this argument. While the jury
deliberated, Lass made a motion for mistrial, arguing that the court
improperly precluded him from discussing the reasonable doubt
standard during his closing argument. The court denied Lass’ motion,
stating that Lass had not been barred from explaining the reasonable
doubt standard; rather, the court had prohibited Lass from arguing that
the jury would be committing a mortal sin if it determined Lass was
guilty.

¶12          The jury found Lass not guilty of aggravated assault against
D.W., but guilty of the lesser-included offense of disorderly conduct
involving a weapon against J.L. The jury also found that Lass committed
a dangerous nature offense because he used a deadly weapon during the
commission of the offense.

¶13           Lass filed a motion for new trial. Lass argued that as to
victim J.L., the court should have instructed the jury on the lesser-
included offense of misdemeanor disorderly conduct. Lass also re-urged
his claim that the court improperly sustained the State’s objection to his
discussion of reasonable doubt during his closing argument.

¶14           The court denied Lass’ motion. The court stated that
because the undisputed evidence at trial showed that Lass used a deadly
weapon during the commission of the subject offense, misdemeanor
disorderly conduct was not a lesser included offense of either disorderly
conduct with a deadly weapon or aggravated assault. The court also
restated its reason for sustaining the State’s objection to Lass’ closing
argument.

¶15           The court sentenced Lass to a mitigated sentence of 1.5
years, with credit for 33 days spent in custody, and a consecutive term of
two months community service. Lass filed a timely appeal.

                             DISCUSSION

¶16          We have read and considered counsel’s brief, carefully
searched the entire record for reversible error and found none. Clark, 196


                                    4
                             STATE v. LASS
                           Decision of the Court

Ariz. at 541, ¶ 49, 2 P.3d at 100. All of the proceedings were conducted in
compliance with the Arizona Rules of Criminal Procedure and substantial
evidence supported the finding of guilt.            Lass was present and
represented by counsel at all critical stages of the proceedings. At
sentencing, Lass and his counsel were given an opportunity to speak and
the court imposed a legal sentence.

¶17            Counsel’s obligations pertaining to Lass’ representation in
this appeal have ended. Counsel need do nothing more than inform Lass
of the status of the appeal and his future options, unless counsel’s review
reveals an issue appropriate for submission to the Arizona Supreme
Court by petition for review. State v. Shattuck, 140 Ariz. 582, 584-85, 684
P.2d 154, 156-57 (1984). Lass shall have thirty days from the date of this
decision to proceed, if he so desires, with an in propria persona motion for
reconsideration or petition for review.

                             CONCLUSION

¶18          Finding no reversible error, we affirm Lass’ conviction and
sentence.




                                    :MJT




                                     5